DowNER, J.
The evidence shows that the dog jumped upon .one of the horses of the plaintiff, and barked, and so frightened the horses that they ran away, and one of them was killed. But there is no evidence that the appellant-(defendant below) previously knew that the dog was accustomed to do such acts, or that he had ever done such an act before. The owner of a domestic animal is not liable for injuries done by such animal, unless he previously had notice of his vicious or mischievous propensities, or the injury was attributable to some neglect on his part. Chitty’s Pl., 69; Vrooman v. Lawyer, 13 Johns., 339.
By the Court. — -The judgment is reversed, and a venire de novo awarded.